Citation Nr: 9935515	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-46 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for leishmaniasis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right hip 
disorder on the basis of aggravation.

6.  Entitlement to service connection for a right forearm 
disorder on the basis of aggravation.

7.  Entitlement to service connection for a right knee 
disorder on the basis of aggravation.

8.  Entitlement to service connection for a chest injury on 
the basis of aggravation.

9.  Entitlement to service connection for a heart disorder on 
the basis of aggravation.

10.  Entitlement to service connection for a gastrointestinal 
disorder with diarrhea due to an undiagnosed illness.

11.  Entitlement to service connection for decreased body 
temperature and weight gain due to an undiagnosed illness.

12.  Entitlement to service connection for fatigue, multiple 
joint pain, and headaches due to an undiagnosed illness.

13.  Entitlement to service connection for a psychiatric 
disorder and memory loss due to an undiagnosed illness.

14.  Entitlement to service connection for a skin disorder, 
to include lesions in the mouth, due to an undiagnosed 
illness.

15.  Entitlement to service connection for a pulmonary 
disorder due to an undiagnosed illness.  

16.  Entitlement to service connection for a neurologic 
disorder with numbness and tingling in the extremities due to 
an undiagnosed illness.

17.  Entitlement to service connection for an eye disorder 
due to an undiagnosed illness.

18.  Entitlement to service connection for a urinary tract 
infection.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to December 1970.  Subsequently he served in the 
reserves and was activated and had active service from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Issues involving entitlement to service connection for 
disorders claimed as resulting from an undiagnosed illness 
due to the veteran's service in the Persian Gulf area are the 
subject of a remand which follows the Board's decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The December 1991 service department medical examination 
contains an audiology report revealing bilateral hearing 
loss.  

3.  VA medical evidence reveals that the veteran has a 
current hearing loss disorder.

4.  The service medical records do not show any hemorrhoids 
during service.  

5.  There is no competent medical evidence of any current 
hemorrhoid disability.

6.  The service medical records do not show any diagnosis of 
leishmaniasis during service.  

7.  There is no competent medical evidence of any current 
leishmaniasis disability.

8.  The service medical records reveal that the veteran was 
diagnosed with sinusitis in December 1990.  Subsequent 
service medical records reveal normal nose and sinuses.  

9.  There is no medical opinion, or other competent evidence, 
linking current sinusitis and/or rhinitis to the veteran's 
active military service.  

10.  Private medical records reveal that the veteran was 
injured in an automobile accident in January 1971.  He 
suffered dislocation of the right hip, fracture of right 
radius, an open fracture and laceration of the right patella 
tendon, and hematoma of left anterior chest wall. 

11.  The medical evidence of record reveals that the 
appellant's pre-existing dislocation of the right hip, 
fracture of right radius, an open fracture and laceration of 
the right patella tendon, and hematoma of left anterior chest 
wall did not increase in severity during his period of active 
service which ended in May 1991.

12.  Private medical records reveal that the veteran suffered 
a myocardial infarction in 1987.

13.  The medical evidence of record reveals that the 
appellant's pre-existing cardiovascular disease did not 
increase in severity during his period of active service 
which ended in May 1991.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 

2.  The appellant has not presented a well grounded claim for 
service connection for hemorrhoids, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  

3.  The appellant has not presented a well grounded claim for 
service connection for leishmaniasis, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  

4.  The appellant has not presented a well grounded claim for 
service connection for sinusitis, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).  

5.  A right hip disorder, right knee disorder, right forearm 
disorder and a chest injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

6.  A heart disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. 
§§ 1110,1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  



II.  Medical Evidence

As noted in the introduction, the veteran served in the Army 
from April 1969 to December 1970.  Subsequently, he joined 
the Naval Reserve and served as a reservist.  He was 
activated for Operation Desert Shield / Storm and had active 
service from December 1990 to May 1991.  His claims for 
service connection are based on his period of Persian Gulf 
service from December 1990 to May 1991.  

The RO has obtained the veteran's service medical records.  
They appear to be complete.  The veteran's service medical 
records for his period of active service from April 1969 to 
December 1970 are of record.  Subsequent to this there are a 
variety of service medical records spanning the veteran's 
period of service as a reservist.  Most of these records 
consist of periodic medical examination reports.  There are 
no entrance and separation examination reports for the 
veteran's period of active service from December 1990 to May 
1991.  However, there is an April 1991 entry which indicates 
that the veteran had been recently examined and found 
qualified for separation from active service.  There are also 
service department medical examination reports which frame 
this period of time and provide evidence of the state of the 
veteran's health prior and subsequent to this period of 
active service.  A September 1989 re-enlistment examination 
is of record; this examination was conducted a little over a 
year before the veteran's reserve activation in December 
1990.  There is another medical examination dated in December 
1991, approximately 7 months after the veteran separated from 
service in May 1991.  There is also an August 1992 service 
department examination report of record.  The Board notes 
that there are some medical records showing medical treatment 
during the veteran's period of Persian Gulf service.  

The RO has obtained a considerable volume of other medical 
records.  Many of these reveal examination, testing, and 
treatment by VA medical facilities subsequent to May 1991.  



III.  Claimed Disabilities

A.  Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998). 

The Board has reviewed the many periodic examination reports 
that span the veteran's period of reserve service.  None of 
these examination reports contain any audiometric data.  The 
September 1989 examination report reveals that the veteran's 
ears were normal, with no abnormalities noted by the 
examining physician.  The December 1991 examination report 
does contain audiometric data.  It reveals that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10

80
LEFT
40
20
10

80


The pure tone thresholds, in decibels, at 6,000 Hertz were 60 
in the right ear and 75 in the left ear.  Because the 
threshold for normal hearing is from 0 to 20 dB, with higher 
threshold levels indicating a degree of hearing loss, these 
results show that the veteran had a hearing loss.  See, 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).

As the December 1991 examination is the only record available 
and was conducted approximately 7 months after the veteran's 
active service the Board views it as analogous to a 
separation examination report.  This examination report 
reveals that the veteran had hearing loss within a year of 
service.  

In November 1992 a VA audiology evaluation of the veteran was 
conducted, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
65
75
LEFT
30
30
45
80
85

The average pure tone decibel loss at the above frequencies 
was 53 for the right ear and 60 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  The 
diagnosis was severe bilateral sensorineural hearing loss.  

The medical evidence of record reveals that the veteran had a 
hearing loss shortly after his active service in 1991 and 
that he continues to have bilateral sensorineural hearing 
loss.  As such, service connection for bilateral hearing loss 
is granted.  

B.  Hemorrhoids

The veteran claims entitlement to service connection for 
hemorrhoids.  A review of the service medical records reveals 
no indication any complaints of, or treatment for, 
hemorrhoids.  The December 1991 medical examination indicates 
a normal anus and rectum with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran indicated "no" when asked if he had 
piles or rectal disease.  

Subsequent to service the veteran had complaints of a 
gastrointestinal disorder.  The RO has obtained numerous VA 
medical examination reports and treatment records.  There is 
no indication in any of these records that the veteran 
suffers from hemorrhoids.  The Board notes that examination, 
testing, and consultation for the gastrointestinal disorder 
has been extensive, yet there is absolutely no evidence of 
record showing that the veteran currently has, or has ever 
had, hemorrhoids.  

With no evidence of hemorrhoids currently or during service, 
the veteran does not meet the elements required for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 506.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

C.  Leishmaniasis

The veteran claims service connection for leishmaniasis.  A 
review of the service medical records reveals absolutely no 
diagnosis of leishmaniasis.  There is a considerable volume 
of VA medical records dated subsequent to May 1991.  None of 
these records contain any diagnosis of leishmaniasis.  There 
is a complete absence of medical evidence showing that the 
veteran has, or ever had, this disorder.  

With no evidence of leishmaniasis currently or during 
service, the veteran does not meet the elements required for 
the claim to be well grounded.  See Caluza, 7 Vet. App. at 
506.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).


D.  Sinusitis

The veteran claims entitlement to service connection for 
sinusitis.  A service medical report dated December 6, 1990 
reveals that the veteran had complaints of chest congestion 
and cough.  The assessment was "viral syndrome."  The next 
day the veteran was again seen by medical.  He had complaints 
of sore throat, cough, fever, and chills.  His sinuses were 
tender to palpation.  The assessment was "sinusitis."  The 
December 1991 examination report reveals that the veteran's 
nose, sinuses, and throat were normal with no abnormalities 
noted by the examining physician.  On the accompanying report 
of medical history the veteran indicated "no" to the 
questions which asked if he had sinusitis, chronic colds, or 
nose trouble.  The Board finds that this medical evidence 
reveals that the veteran did have some viral upper 
respiratory infection during service in December 1990, but 
chronic sinusitis was not noted.  There is no indication of 
sinusitis on the December 1991 medical examination report.

In November 1992 a VA examination of the veteran was 
conducted.  The veteran did not report any upper respiratory 
symptoms at this examination.  In January 1993 a VA Persian 
Gulf protocol examination of the veteran was conducted.  The 
veteran reported having severe rhinitis.  A February 1993 VA 
treatment record reveals an impression of intermittent 
rhinitis.  In June 1993 VA treatment continued with 
medication and the impression was controlled rhinitis.  

In December 1996 another VA examination of the veteran was 
conducted.  The veteran reported having "some sinus 
problems."  However, examination of the nose and sinuses was 
negative, yet the examining physician diagnosed "chronic 
sinusitis."  

The evidence of record reveals that in December 1990 the 
veteran suffered from an upper respiratory infection during 
service which yielded an assessment of sinusitis.  Service 
department examination in December 1991 revealed normal 
sinuses.  VA medical records reveal that the veteran was 
treated for rhinitis from January to June 1993.  In 1996 a VA 
physician diagnosed chronic sinusitis, apparently based 
solely on the history provided by the veteran because the 
clinical findings note negative sinuses.  Essentially, there 
is a gap of several years between the veteran's symptoms 
during service and any post service diagnosis of rhinitis 
and/or sinusitis.  Moreover, there is no medical opinion of 
record which links the current rhinitis and/or sinusitis to 
the veteran's period of military service from December 1990 
to May 1991.  Without indications of chronic sinusitis during 
service and no competent evidence showing a nexus between the 
episode termed "sinusitis" during service in December 1990 
and a current chronic sinusitis, the claim is not well 
grounded.

E.  Orthopedic Disorders

The veteran claims service connection for a right hip 
disorder, right forearm disorder, right knee disorder, and 
chest injury on the basis of aggravation.  Private medical 
records reveal that the veteran was injured in an automobile 
accident in January 1971.  At the time of the accident the 
veteran was not in active military service.  An August 1971 
letter from a private physician summarizes that the veteran 
suffered "dislocation of the right hip, fracture of right 
radius [forearm], an open fracture and laceration of the 
right patella tendon, cerebral concussion, hematoma of left 
anterior chest wall."  

The September 1989 service department examination report 
reveals that the veteran's upper and lower extremities and 
his spine were normal with no abnormalities noted by the 
examining physician.  The physician did note the veteran's 
history of injury in a motor vehicle accident.  

Service medical records reveal that in January 1991 the 
veteran had complaints of pain down the left side of his back 
and in his left shoulder; the assessment was muscle strain in 
the area of the dorsal spine.  Service department examination 
reports dated December 1991 and August 1992 reveal that the 
veteran's upper extremities, lower extremities, and spine 
were normal with no abnormalities noted by the examining 
physician.  

Subsequent to service the veteran has had complaints of joint 
pain.  In November 1992 a VA examination of the veteran was 
conducted.  The veteran reported his history of a motor 
vehicle accident.  He veteran reported having pain and 
discomfort.  The physician's opinion was that this was post 
traumatic arthralgia.

In December 1996 another VA examination of the veteran was 
conducted.  the veteran again reported a history of injury in 
a motor vehicle accident.  Examination revealed a slight limp 
because of joint pain.  The diagnosis included osteoarthritis 
of the lumbosacral spine and hips.  However, accompanying x-
ray examination reports revealed a normal lumbosacral spine.  

The Board notes that the veteran has made complaints of more 
generalized joint pain.  This issue is claimed as a result of 
an undiagnosed illness and is the subject of remand.  However 
with respect to the veteran's claims specifically related to 
his right hip, right forearm, right knee, and chest injury 
chest, the evidence is clear.  The veteran was injured in an 
accident in 1971 and suffered injury to his chest along with 
the injuries to his right hip, right forearm, right knee, as 
noted above.  Subsequent to this he reported a history of 
pain and discomfort in the affected joints but admits that he 
was never put on physical profile during his service in the 
reserves.  Subsequent to his active service, which ended in 
May 1991, the veteran had two service department examination 
which showed that he had no musculoskeletal abnormalities.  
While there are complaints of generalized joint pain there is 
no diagnosis of any specific abnormality related to the 
veteran's right hip, right forearm, right knee, and chest 
wall.  The diagnosis of osteoarthritis of the hips made in 
1996 refers to both hips and is unsupported by the x-ray 
examination reports of record.  As noted above, "aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service."  
38 C.F.R. § 3.306(b) (1999).  In this case the preponderance 
of the evidence reveals that the appellant's pre-existing 
injuries did not increase in severity during the appellant's 
short period of active service during Desert Storm.  As such, 
the preponderance of the evidence is against the appellant's 
claim.  

F.  Heart Disorder

The veteran claims service connection for a heart disorder on 
the basis of aggravation.  Private medical records reveal 
that in September 1987 the veteran suffered from a myocardial 
infarction, a heart attack.  Numerous tests were conducted 
and treatment included cardiac catheterization.  The 
diagnosis included atherosclerotic heart disease and 
hyperlipidemia.  

There is no indication in any of the service medical records 
that the veteran had any complaints of cardiovascular 
symptoms during his period of service from December 1990 to 
May 1991.  The December 1991 examination report notes the 
veteran's history of heart trouble but also indicates that 
the veteran's heart and vascular system was normal.  In 
October 1991 a private cardiologist submitted a letter which 
indicated the veteran's history of myocardial infarction in 
1987 and cardiac catheterizations in 1987 and 1989.  The 
physician indicated that since that time restenosis had not 
occurred and that the "other coronary arteries remain 
normal.  Since that time he has remained active and 
completely asymptomatic."  Subsequent, VA medical evidence 
notes the veteran's history of heart attack and coronary 
artery disease.  

The evidence of record reveals that the appellant suffered a 
myocardial infarction, a heart attack, in 1987 and that he 
was diagnosed with atherosclerotic heart disease and 
hyperlipidemia prior to his entry into active service in 
December 1990.  Subsequent to his active service, which ended 
in May 1991, the veteran had two service department 
examinations which showed that he had no cardiovascular 
abnormalities and the other medical evidence of record 
reveals that the veteran's heart disease remains 
asymptomatic.  As noted above, "aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service."  38 C.F.R. 
§ 3.306(b) (1999).  In this case the preponderance of the 
evidence reveals that the appellant's pre-existing heart 
disease did not increase in severity during the appellant's 
short period of active service during Desert Storm.  As such, 
the preponderance of the evidence is against the appellant's 
claim.  

IV.  Conclusion

The Board has denied some of the claims above on the basis 
that they are not well grounded.  Although the RO did not 
specifically state that it denied the veteran's claims for 
service connection on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the veteran's claims.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the request by the accredited 
representative that any claim found not to be well grounded 
be remanded to the RO for development according to certain 
provisions of M12-1.  However, the United States Court of 
Appeals for Veterans Claims has held that VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 199) (per curiam).



ORDER

Service connection for bilateral hearing loss is granted.  

Because it is not well-grounded, the veteran's claim for 
service connection for hemorrhoids is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for leishmaniasis is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for sinusitis is denied. 

Service connection for a right hip disorder, right knee 
disorder, right forearm disorder and/or a chest injury is 
denied.  

Service connection for a heart disorder is denied.  


REMAND

Development related to the veteran's claims for undiagnosed 
illnesses due to his service in the Persian Gulf must be 
conducted.  At present, the Board is not making a 
determination as to whether these claims are well grounded.  
The development required is retrieval of VA and service 
department records.

Although the claim for service connection for a urinary tract 
infection is not based on this disorder being due to an 
undiagnosed illness, there is evidence in the claims folder 
that a physician's records refer to bacteria found in the 
veteran's urine that he attributed to "filth" in the area in 
which he served, referring to the Gulf.  Consequently, the 
Board must attempt to obtain this physician's records before 
final consideration of the veteran's claim to service 
connection for a urinary disorder.

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

The case is REMANDED to the RO for the following development:


1.  The RO should obtain the veteran's 
service personnel records to verify his 
service in the South West Asia theater of 
operations.

2.  The veteran claims he was treated for 
his "Gulf War Syndrome" by Dr. Edward 
Hyman of New Orleans in March 1993.  The 
RO should contact the veteran and ask him 
if the is a VA or private physician.  If 
it is a VA physician, the RO should also 
obtain all the records of treatment.  If 
it is a private physician, the RO should 
secure the proper authorizations and make 
arrangements in order to obtain the 
treatment records.  

3.  The RO should contact the veteran and 
ask if, as he claimed in the November 
1992 VA examination report, the Navy gave 
him a Persian Gulf examination.  If so 
the RO should attempt to obtain the Navy 
examination report.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Subsequently 
the RO should adjudicate the issues 
remaining on appeal.   


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues remaining on appeal will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to 


provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







